 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     STACEY HAM,                                           Case No.: 21-cv-127-MMA (AHG)
10
                                                           ORDER GRANTING JOINT
11                                      Plaintiff,         MOTION TO DISMISS
     v.
12                                                         [Doc. No. 15]
     CAPITAL ONE BANK (USA), N.A.,
13
14                                    Defendant.
15
16
17         On June 21, 2021, Plaintiff Stacey Ham and Defendant Capital One Bank (USA),
18   N.A. (“Defendant”) filed a joint motion to dismiss Defendant from this action with
19   prejudice pursuant to Federal Rule of Civil Procedure 41(a). Upon due consideration,
20   good cause appearing, the Court GRANTS the joint motion and DISMISSES this action
21   in its entirety with prejudice. Each party shall bear its own costs and attorney’s fees. The
22   Court further DIRECTS the Clerk of Court to terminate all pending motions and
23   deadlines and close this case.
24         IT IS SO ORDERED.
25   Dated: June 21, 2021
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                   21-cv-127-MMA (AHG)
